
	
		II
		110th CONGRESS
		2d Session
		S. 3686
		IN THE SENATE OF THE UNITED STATES
		
			November 17
			 (legislative day, September 17), 2008
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To establish an Office of Foreclosure Evaluation to
		  coordinate the responsibilities of the Department of the Treasury, the
		  Department of Housing and Urban Development, the Federal Housing
		  Administration, the Federal Housing Finance Agency, the Neighborhood
		  Reinvestment Corporation, the Federal Deposit Insurance Corporation, the Board
		  of Governors of the Federal Reserve System, and other Federal Government
		  entities regarding foreclosure prevention, and for other purposes.
		  
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Foreclosure Diversion and
			 Residential Mortgage Loan Modification Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Office of Foreclosure Evaluation.
					Sec. 4. Working group on foreclosure prevention.
					Sec. 5. Authorization of appropriations.
					Sec. 6. Definitions.
					Sec. 7. Modification of existing programs to prevent
				foreclosure.
					Sec. 8. Sunset.
				
			2.FindingsCongress finds that—
			(1)for the second
			 quarter of 2008, foreclosure filings nationwide had increased 121 percent over
			 the second quarter of 2007, and in the same time period, nearly 250,000
			 properties were foreclosed;
			(2)in both the prime
			 and subprime markets, seriously delinquent residential mortgage loans have been
			 rising at an alarming rate, increasing 3-fold since early 2006;
			(3)the number of
			 adjustable rate mortgages that are seriously delinquent has more than
			 quadrupled since early 2006, and nationwide, it is estimated that 2,200,000
			 families with subprime mortgage loans have lost or will lose their homes to
			 foreclosure over the next several years;
			(4)renters suffer as
			 well, as they may be evicted from foreclosed homes with little or no notice,
			 despite being up to date on rent payments;
			(5)neighborhoods are
			 deteriorating as foreclosed homes are left vacant, depressing neighboring
			 property values, and leading to higher crime rates;
			(6)crafting
			 affordable and sustainable loan modifications for distressed homeowners is
			 labor intensive;
			(7)securitization
			 has brought many benefits but also leads to greater complexity in finding
			 solutions;
			(8)under many
			 mortgage pooling and servicing agreements, additional labor costs incurred by
			 servicers who engage in the modification process are not compensated by the
			 loan owner, but servicers are paid a fee to foreclose on a homeowner, and
			 servicers may be permitted to retain ancillary fees, such as late fees and loan
			 collection fees;
			(9)under such a cost
			 and incentive structure, servicers may continue to push homeowners into less
			 labor intensive repayment plans, often with higher monthly payment obligations,
			 or towards foreclosure;
			(10)despite
			 widespread efforts since early 2007 to encourage voluntary residential mortgage
			 loan modifications, the pace of affordable and sustainable modifications has
			 not been sufficient to achieve the scale necessary to contain broad harm to
			 communities and the economy;
			(11)there is a need
			 to focus more Federal resources on foreclosure prevention efforts, including
			 court supervised mediation programs, that have proven to be effective and that
			 are handled on a mortgage-by-mortgage basis; and
			(12)to prevent
			 foreclosures where avoidable, there is a need to ensure that—
				(A)there are
			 substantive communications between servicers and homeowners, that servicers
			 have authority to answer questions and resolve issues related to loss
			 mitigation activities, and that servicers and loan owners consider or offer
			 reasonable loss mitigation, primarily through reduction in monthly payments by
			 lowering interest rates or extending the payment period prior to foreclosure;
			 and
				(B)homeowners are
			 responding to servicers’ communications, meeting with federally certified
			 housing counselors and trained pro bono attorneys, and availing themselves of
			 State and local housing finance and foreclosure prevention programs.
				3.Office of
			 Foreclosure Evaluation
			(a)Establishment
			 of OfficeSection 109 of the
			 Emergency Economic Stabilization Act of 2008 (division A of Public Law 110–343)
			 is amended by adding at the end the following new subsection:
				
					(d)Office of
				Foreclosure Evaluation
						(1)EstablishmentThere
				is established, in the Office of Domestic Finance of the Department of the
				Treasury, the Office of Foreclosure Evaluation (hereafter in this section
				referred to as the Office).
						(2)Director
							(A)In
				generalThe Office shall be headed by the Director of Foreclosure
				Evaluation (hereafter in this section referred to as the
				Director), who shall be an Assistant Secretary of the Treasury,
				appointed by the President, by and with the advice and consent of the Senate,
				except that an interim Assistant Secretary may be appointed by the Secretary
				notwithstanding such advice and consent.
							(B)AppointmentThe
				Director shall be appointed from among individuals who are citizens of the
				United States, have a demonstrated understanding of financial management or
				oversight, and have a demonstrated understanding of mortgage securities markets
				and housing finance.
							(3)Functions of
				the Director
							(A)In
				generalThe Director shall have ultimate responsibility within
				the Department of the Treasury, except for the Secretary, for all activities
				and matters relating to foreclosure evaluation and prevention,
				including—
								(i)research, grant
				administration, public outreach, and policy development relating to foreclosure
				prevention; and
								(ii)establishment,
				coordination, and administration of requirements, standards, and performance
				measures under programs and laws administered by the Department of the Treasury
				that relate to housing foreclosure prevention.
								(B)Other specific
				functionsThe Director shall carry out the functions assigned to
				the Director and the Office under this subsection and any other provisions of
				law, including—
								(i)serving as the
				Chairperson of the Working Group on Foreclosure Prevention established under
				subsection (e);
								(ii)coordinating the
				responsibilities of the Department of the Treasury, the Department of Housing
				and Urban Development, the Federal Housing Administration, the Federal Housing
				Finance Agency, the Neighborhood Reinvestment Corporation, the Federal Deposit
				Insurance Corporation, the Board of Governors of the Federal Reserve System,
				and other Federal Government entities regarding foreclosure prevention;
								(iii)collaborating
				in foreclosure prevention efforts with State and local government agencies,
				State and local courts, community based nonprofit organizations and counselors
				with expertise in the field of housing counseling, and State and local bar
				associations;
								(iv)certifying
				qualified foreclosure prevention programs, as provided in paragraph (4);
								(v)responding to
				inquiries and rendering opinions as to the reasonableness of the foreclosure
				mitigation actions of servicers, as provided in paragraph (5);
								(vi)conducting the
				National Public Service Multimedia Campaign To Promote Foreclosure Prevention
				Programs created under paragraph (6);
								(vii)working with
				and gathering data from the mortgage and real estate industries to ensure that
				servicers are engaging in reasonable mitigation and foreclosure prevention
				actions;
								(viii)encouraging
				servicers to use technology that would standardize the income to expense and
				loan resolution process; and
								(ix)considering
				payment of incentives to servicers for modifications completed within certain
				periods of time.
								(4)Certification
				and promotion of foreclosure prevention programs
							(A)Requirement for
				assistanceAn organization may not receive assistance for
				foreclosure preventions programs under this subsection, unless the organization
				has been certified by the Office for such purpose, in accordance with this
				paragraph.
							(B)Standards and
				proceduresThe Director shall, by regulation, establish standards
				and procedures for the certification of foreclosure prevention programs, which
				shall require that any such program involves, at a minimum—
								(i)efforts to
				identify, contact, and provide counseling to homeowners facing foreclosure or
				at significant risk of foreclosure;
								(ii)efforts to
				facilitate conciliation, mediation, or negotiation between homeowners and
				servicers at minimal or no additional cost to homeowners; and
								(iii)performance
				measures to document or demonstrate the success of the program in preventing or
				mitigating foreclosures.
								(C)Promotion of
				conciliation and mediationThe Director shall, in jurisdictions
				with judicial foreclosure laws—
								(i)promote the
				adoption of foreclosure prevention programs that require court supervised
				conciliation or mediation conferences between lenders or servicers or their
				legal representatives and homeowners or borrows or their legal representatives;
				and
								(ii)promote the use
				of pro bono legal counsel to represent homeowners or borrowers in such
				conciliation or mediation conferences.
								(D)Consistency
				with existing programsThe certification standards and procedures
				established under this paragraph shall, to the extent practical, be consistent
				with the certification procedures for housing counselors under section 106(e)
				of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x(e)).
							(E)Consultation
				with working groupThe certification standards and procedures
				established under this paragraph shall be developed in consultation with the
				Working Group established under subsection (e).
							(F)GrantsThe
				Director, in consultation with the Working Group, shall identify and promote
				Federal grant opportunities for certified foreclosure prevention programs. To
				the extent necessary to establish or build the capacity of certified
				foreclosure prevention programs, the Director may award grants directly to such
				programs.
							(5)Administrative
				prerequisites related to claims based on residential mortgage loan
				modifications
							(A)In
				general
								(i)LimitationNo
				civil action or complaint to recover damages resulting from a case-by-case
				residential mortgage loan modification or loss mitigation action, including
				delaying foreclosure, changing the interest rate on a prospective basis,
				capitalizing arrearages, extending the maturity date, extending the time for
				payment, accepting partial payments, or partially discharging principal,
				occurring from January 1, 2008 through January 1, 2010, and allegedly in
				violation of a pooling and servicing agreement, or equivalent claims, whether
				in tort or in contract, shall be filed unless the attorney or party filing the
				action has made a reasonable inquiry with the Office to determine that there
				are grounds for a good faith belief that the servicer has failed to comply with
				the duty described in section 119(b).
								(ii)Procedural
				requirementsWith respect to an action or complaint described in
				clause (i)—
									(I)the complaint or
				initial pleading shall contain a certification by the attorney or party filing
				the action that an inquiry required by clause (i) has been made and a signed
				opinion from the Office that the actions of the servicer were unreasonable and
				inconsistent with accepted servicing practices, or not permitted by the
				restrictions on real estate mortgage investment conduits under sections 860A
				through 860G of the Internal Revenue Code of 1986;
									(II)such opinion
				shall be admissible but not conclusive; and
									(III)the failure to
				obtain and file the written opinion from the Office shall be grounds for the
				dismissal of the action.
									(B)Limitation on
				enforcement of contract termsFor residential mortgage loan
				modification occurring between January 1, 2008 and January 1, 2010, limitations
				in a pooling and servicing agreement as to the total number of loans that may
				be modified to a specified percentage are unenforceable, to the extent that the
				actual number of loans modified by the servicer is less than 25 percent of the
				total.
							(C)Statute of
				limitations and determination of the date on which a claim
				accruesThe date on which the statute of limitations begins to
				run on any claim described in this paragraph shall be the later of—
								(i)the date of the
				issuance of the opinion of the Office, as required under subparagraph (A);
				or
								(ii)the date on
				which the cause of action accrues.
								(6)National public
				service multimedia campaign to promote foreclosure prevention programs
							(A)In
				generalThe Director shall develop, implement, and conduct a
				national public service multimedia campaign designed to make homeowners facing
				default or mortgage foreclosure aware of certified foreclosure prevention
				programs.
							(B)Contact
				informationEach segment of the multimedia campaign under
				subparagraph (A) shall publicize the toll-free telephone number and website of
				State or local programs that assist homeowners facing default or
				foreclosure.
							(7)Education
				programsThe Director shall provide advice and technical
				assistance to the States, units of general local government, and nonprofit
				organizations regarding the establishment and operation of foreclosure
				prevention programs that assist homeowners in obtaining assistance from housing
				counselors certified by the Department of Housing and Urban Development,
				community legal services organizations, pro bono attorneys, and State court
				programs that coordinate conciliation conferences before foreclosures and
				sheriff sales may proceed.
						(8)Study and
				report by the Director on loss mitigation activity
							(A)Study
				requiredThe Director shall conduct a study of the barriers to
				reasonable and timely residential mortgage loan modifications to prevent
				foreclosure of home loans, as well as the success of programs designed to
				prevent foreclosures, using as much empirical data as are available. The study
				shall include, among other relevant data, an assessment of whether the fee
				structure of typical loan servicing agreements creates a disincentive for
				servicers to engage in activities to mitigate or prevent foreclosure.
							(B)Submission to
				CongressNot later than—
								(i)6
				months after the date of enactment of this subsection, the Director shall
				submit to Congress a preliminary report regarding the study required by this
				paragraph; and
								(ii)12 months after
				such date of enactment, the Director shall submit a final report regarding the
				results of the study, including any recommendations for legislation, for best
				practices, and for processes to identify and effectively assist homeowners who
				can avoid foreclosure.
								(9)Reporting by
				servicers
							(A)In
				generalEach servicer that participates in a certified
				foreclosure prevention program shall report regularly, but not less frequently
				than monthly, to the Director on the extent and scope of the loss mitigation
				activities of the mortgage owner.
							(B)Report
				contentsThe report required by subparagraph (B) shall
				include—
								(i)the number of
				residential mortgage loans receiving loss mitigation that have become
				performing loans;
								(ii)the number of
				residential mortgage loans receiving loss mitigation that have proceeded to
				foreclosure;
								(iii)the total
				number of foreclosures initiated during the reporting period;
								(iv)data on loss
				mitigation activities disaggregated to reflect whether the loss mitigation
				was—
									(I)waiver of any
				late payment charge, penalty interest, or any other fees or charges, or any
				combination thereof;
									(II)establishment of
				a repayment plan under which the homeowner resumes regularly scheduled payments
				and pays additional amounts at scheduled intervals to cure the
				delinquency;
									(III)forbearance
				under the loan that provides for a temporary reduction in or cessation of
				monthly payments followed by a reamortization of the amounts due under the
				loan, including arrearage, and a new schedule of repayment amounts;
									(IV)waiver,
				modification, or variation of any material term of the loan, including
				short-term, long-term, or life-of-loan modification that changes the interest
				rate, forgives the payment of principal or interest, or extends the final
				maturity date of the loan;
									(V)short refinancing
				of the loan consisting of acceptance of payment from or on behalf of the
				homeowner of an amount less than the amount alleged to be due and owing under
				the loan, including principal, interest, and fees, in full satisfaction of the
				obligation under such loan and as part of a refinance transaction in which the
				property is intended to remain the principal residence of the homeowner;
									(VI)acquisition of
				the property by the owner or servicer by deed in lieu of foreclosure;
									(VII)short sale of
				the principal residence that is subject to the lien securing the loan;
									(VIII)assumption of
				the homeowner's obligation under the loan by a third party;
									(IX)cancellation or
				postponement of a foreclosure sale to allow the homeowner additional time to
				sell the property; or
									(X)any other loss
				mitigation activity not covered; and
									(v)such other
				information as the Director determines to be relevant.
								(10)Additional
				reporting requirementsThe Director shall consult with the
				Secretary of the Treasury and the Secretary of Housing and Urban Development to
				amend, as necessary, the reporting requirements applicable to federally related
				mortgage loans to ensure that such reporting requirements capture data
				necessary for the Director to satisfy the reporting requirements of this
				subsection.
						.
			(b)Clerical
			 amendments
				(1)Title
			 5Section 5315 of title 5, United States Code, is amended in the
			 item relating to Assistant Secretaries of the Treasury, by striking
			 (10) and inserting (11).
				(2)Title
			 31Section 301(e) of title 31, United States Code, is amended by
			 striking 10 and inserting 11.
				4.Working group on
			 foreclosure preventionSection
			 109 of the Emergency Economic Stabilization Act of 2008 (division A of Public
			 Law 110–343), as amended by this Act, is amended by adding at the end the
			 following new subsection:
			
				(e)Working group
				on foreclosure prevention
					(1)EstablishmentThere
				is established a Working Group on Foreclosure Prevention (in this subsection
				referred to as the Working Group).
					(2)CompositionThe
				Working Group shall be composed of senior representatives of—
						(A)the Department of
				the Treasury;
						(B)the Department of
				Housing and Urban Development;
						(C)the Federal
				Housing Administration;
						(D)the Federal
				Housing Finance Agency;
						(E)the Neighborhood
				Reinvestment Corporation;
						(F)the Federal
				Deposit Insurance Corporation;
						(G)the Board of
				Governors of the Federal Reserve System; and
						(H)such other
				Federal Government entities engaged in foreclosure prevention activities as may
				be designated by the Chairperson of the Working Group.
						(3)ChairpersonThe
				Director of the Office of Foreclosure Evaluation shall serve as the Chairperson
				of the Working Group.
					(4)Purpose and
				functionsThe Working Group shall—
						(A)improve
				coordination of Federal Government efforts to prevent foreclosure and permit
				homeowners to remain in their homes;
						(B)build the
				capacity of Federal entities, as well as State and local entities and nonprofit
				organizations to offer housing counseling and pro bono legal services to
				homeowners in areas that lack sufficient services;
						(C)share information
				and best practices concerning foreclosure prevention programs; and
						(D)review and
				provide input regarding the criteria used by the Chairperson, as the Director
				of the Office of Foreclosure Evaluation, to certify foreclosure prevention
				programs.
						(5)AdministrationThe
				Director shall provide the Working Group with such administrative and support
				services as may be necessary for the performance of the functions of the
				Working Group.
					(6)Cooperation of
				other agenciesThe heads of executive departments, agencies, and
				independent instrumentalities shall, to the extent permitted by law, provide
				the Working Group with such information as the Working Group requires to carry
				out this subsection.
					(7)ConsultationThe
				Working Group shall consult, as appropriate, with representatives of financial
				institutions, government entities, and nonprofit organizations engaged in
				foreclosure prevention programs, and representatives of the general
				public.
					.
		5.AuthorizationsSection 109 of the Emergency Economic
			 Stabilization Act of 2008 (division A of Public Law 110–343), as amended by
			 this Act, is amended by adding at the end the following new subsection:
			
				(f)Authorization
				of appropriationsThe authorization limitations established under
				section 115(a) shall be reduced by the amounts necessary to carry out the
				education and outreach campaigns and other activities described in this
				section.
				.
		6.DefinitionsSection 109 of the Emergency Economic
			 Stabilization Act of 2008 (division A of Public Law 110–343), as amended by
			 this Act, is amended by adding at the end the following new subsection:
			
				(g)DefinitionsAs
				used in this section—
					(1)the term Federally related mortgage
				loan has the same meaning as in section 3 of the Real Estate Settlement
				Procedure Act of 1974 (12 U.S.C. 2602).
					(2)the term
				homeowner means a person who—
						(A)has resided at
				the property secured by a mortgage since the mortgage transaction was entered
				into;
						(B)intends to reside
				at such property during the period of the loan; and
						(C)treats the
				property as his or her primary residence;
						(3)the term
				residential mortgage loan means any extension of credit
				primarily for personal, family, or household use that is secured by a mortgage,
				deed of trust, or other equivalent consensual security interest on a dwelling
				(as defined in section 103(v) of the Truth in Lending Act) or residential real
				estate on which is constructed or intended to be constructed a dwelling (as so
				defined); and
					(4)the term
				servicer has the same meaning as in section 6(i)(2) of the Real
				Estate Settlement Procedures Act of 1974 (12 U.S.C.
				2605(i)(2)).
					.
		7.Modification of
			 existing programs to prevent foreclosureThe Housing and Economic Recovery Act or
			 2008 (Public Law 110–289) is amended—
			(1)in section
			 2301(c)(3) (42 U.S.C. 5301 note)—
				(A)in subparagraph
			 (D), by striking and at the end;
				(B)in subparagraph
			 (E), by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(F)fund State and
				local mortgage foreclosure prevention programs that support or require
				counseling, conciliation, and mediation prior to sheriff sale or
				foreclosure.
						;
				(2)in section
			 1132(c)(1) (12 U.S.C. 1701x note)—
				(A)in subparagraph
			 (A)—
					(i)by
			 striking or at the end; and
					(ii)by
			 inserting (1) after (e) the second place it
			 appears;
					(B)in subparagraph
			 (B), by striking the period at the end and inserting ; or;
			 and
				(C)by adding at the
			 end the following:
					
						(C)certified by the
				Office of Foreclosure Evaluation of the Department of the Treasury, in
				accordance with section 109(d)(4) of the Emergency Economic Stabilization Act
				of 2008 (Public Law 110–343).
						;
				and
				(3)in the fourth
			 undesignated proviso of section 2305 (42 U.S.C. 5301 note), by inserting after
			 civil litigation  the following: , except with respect to
			 the representation of a homeowner in foreclosure litigation.
			8.Sunset
			(a)In
			 generalExcept as provided in
			 subsections (b) and (c), this Act and the amendments made by this Act shall
			 cease to have effect on December 31, 2012, and the Office of Foreclosure
			 Evaluation and the Working Group on Foreclosure Prevention shall terminate on
			 that date.
			(b)ExceptionNotwithstanding
			 subsection (a), the provisions of section 109(d)(5) of the Emergency Economic
			 Stabilization Act of 2008 (Public Law 110–343), regarding administrative
			 prerequisites related to claims based on loan modifications, as added by this
			 Act, shall remain in effect after December 31, 2012.
			(c)Discharge of
			 dutiesAfter December 31, 2012, the duties and responsibilities
			 assigned to the Director of the Office of Foreclosure Evaluation by section
			 109(d)(5) of the Emergency Economic Stabilization Act of 2008 (Public Law
			 110–343), as added by this Act, shall be discharged by the Under Secretary for
			 Domestic Finance or an Assistant Secretary of the Treasury designated for such
			 purpose by the Under Secretary.
			
